Exhibit 10.6

MASTER SERVICES AGREEMENT

This MASTER SERVICES AGREEMENT (this “Agreement”), dated as of October 21, 2019,
is made by and among Post Holdings, Inc., a Missouri corporation, (“Post”),
BellRing Brands, Inc., a Delaware corporation (“BellRing Inc.”) and BellRing
Brands, LLC, a Delaware limited liability company (“BellRing, LLC”).

RECITALS

A. BellRing Inc., BellRing, LLC and Post are parties to that certain Master
Transaction Agreement, dated as of October 7, 2019 (the “Transaction
Agreement”).

B. As part of the transactions described in the Transaction Agreement, Post has
agreed to provide or cause to be provided certain services to BellRing Inc.,
BellRing LLC or BellRing LLC’s Subsidiaries from and after the Effective Time on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby approve and adopt
this Agreement and mutually covenant and agree with each other as follows:

ARTICLE I

DEFINITIONS; INTERPRETATION; CONSTRUCTION

Section 1.1 Certain Defined Terms. Unless otherwise provided herein, the
capitalized terms used herein shall have the meanings given to them in the
Transaction Agreement. In addition to the other terms defined elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meaning set forth below:

“Applicable Law” shall mean any Law(s) in any jurisdiction applicable to a given
activity, service, situation, circumstance, Service Provider, Recipient, other
Person or provider, this Agreement or the rights, obligations and benefits of
the parties hereunder, including the performance or receipt of any Service
hereunder.

“Recipient Change of Control” of BellRing Inc., BellRing LLC and each of the
other Recipients shall have occurred in the event any transaction or series of
transactions (however structured or evidenced) is/are consummated:

(a) which result(s) in Post no longer controlling more than 50% of the combined
voting power of the capital stock of BellRing Inc. entitled to vote generally in
the election of directors of BellRing Inc. (including, for avoidance of doubt,
(x) the granting or entry into by Post or any of its Affiliates (other than
BellRing Inc. or any of its Subsidiaries) of proxies, voting agreements or other
voting arrangements with third parties in accordance with the BellRing Limited
Liability Company Agreement pursuant to which such third parties have the right
to direct how Post or any of its Affiliates (other than BellRing Inc. or any of
its Subsidiaries) shall cast all or a portion of the votes to which the Class B
Common Stock of BellRing Inc. is entitled, or (y) the distribution by Post of
its retained beneficial interest in BellRing Inc. by means of a tax-free
spin-off or split-off to its shareholders (however structured)),



--------------------------------------------------------------------------------

(b) involve(s) the sale, assignment, conveyance, transfer, lease or other
disposition of all or substantially all of the assets of BellRing Inc. and its
Subsidiaries taken as a whole, or

(c) which (i) result(s) in such Recipient no longer being a direct or indirect
Subsidiary of BellRing Inc. or (ii) involve(s) the sale, assignment, conveyance,
transfer, lease or other disposition of all or substantially all of the assets
of such Recipient.

“Post Change of Control” shall mean, with regard to Post, a “Change in Control”
as defined in the Post Holdings, Inc. 2019 Long-Term Incentive Plan except that
the requirement in such definition that an event described therein must also
constitute a “change in control event” under Section 409A of the Code shall not
apply to, or be required to be considered, a “Post Change of Control” for the
purposes of this Agreement.

“Recipient” shall mean, as applicable, BellRing LLC or one of its Subsidiaries
and, with respect to its operation as a public holding company, BellRing Inc.,
to the extent any such entity is receiving Services pursuant to this Agreement.

“Service Provider” shall mean Post or one of its Affiliates to the extent such
entity is providing Services pursuant to this Agreement.

“Services” shall mean the services described on the schedules forming Exhibit A,
attached hereto and incorporated herein by this reference (collectively, the
“Services Schedules” and each a “Services Schedule”).

Section 1.2 Interpretive Matters.

(a) Except as otherwise provided or unless the context otherwise requires,
whenever used in this Agreement, (i) any noun or pronoun shall be deemed to
include the plural and the singular, (ii) the use of masculine pronouns shall
include the feminine and neuter, (iii) the terms “include” and “including” shall
be deemed to be followed by the phrase “without limitation,” (iv) the word “or”
shall be inclusive and not exclusive, (v) all references to Sections refer to
the Sections of this Agreement, and all references to Exhibits refer to the
Exhibits attached to this Agreement, (vi) each reference to “herein” means a
reference to “in this Agreement,” (vii) each reference to “$” or “dollars” shall
be to United States dollars, (viii) each reference to “days” shall be to
calendar days, (ix) the word “extent” in the phrase “to the extent” shall mean
the degree to which a subject or other thing extends, and such phrase shall not
mean simply “if” (x) each reference to any contract or agreement shall be to
such contract or agreement as amended, supplemented, waived or otherwise
modified from time to time, (xi) unless expressly provided otherwise, the
measure of a period of one month or year for purposes of this Agreement shall be
that date of the following month or year corresponding to the starting date;
provided that if no corresponding date exists, the measure shall be that date of
the following month or year corresponding to the next day following the starting
date (for example, one month following February 18 is March 18, and one month
following March 31 is May 1), (xii) a reference to an entity includes any
successor entity, whether by way of merger, amalgamation, consolidation or other
business combination and (xiii) if any payment required to be made hereunder is
required to be made on a day that is not a Business Day, then, instead of such
day, such payment shall be made on the immediately succeeding Business Day.

(b) The headings contained in this Agreement and in any Exhibit hereto are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The provisions of this Agreement shall be
construed according to their fair meaning and neither for nor against any party
hereto irrespective of which party caused such provisions to be drafted. Each of
the parties hereto acknowledges that it has been represented by an attorney in
connection with the preparation and execution of this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

SERVICES

Section 2.1 Services and Contracts.

(a) Services. Service Provider shall provide, or cause to be provided, to
Recipient or its Subsidiaries, the Services. For each Service, Exhibit A sets
forth, among other things, a description of the Service to be provided, the fees
to be paid in respect thereof, and, if applicable, any other terms or standards
applicable thereto. Service Provider shall perform, or cause to be performed,
the Services (i) in a commercially reasonable manner with a degree of care, and
at a level of quality, timeliness, efficacy, priority and service, at least
consistent with that provided by Service Provider or its Affiliates to
similarly-situated Affiliates of Post (i.e., Affiliates of Post that are of
similar size and operations and are similarly relying on Service Provider or its
Affiliates for such or similar services) and (ii) in accordance with applicable
industry standards and any specific terms and/or performance standards set forth
in this Agreement and the relevant Services Schedule. In providing the Services,
Service Provider shall comply with all Applicable Laws.

(b) Contracts. Post and its Subsidiaries have certain contracts or agreements
under which it and its Affiliates may purchase, procure, use or utilize goods
and/or services as an Affiliate of Post and/or the given contracting Affiliate
of Post (collectively the “Shared Contracts” and each individually a “Shared
Contract”). Shared Contracts will change from time to time in the ordinary
course of Post’s and the applicable Affiliate’s business, and none of Post or
any of its Affiliates are obligated to have or maintain any, or any certain,
Shared Contract(s) during the term of this Agreement. Pursuant to the terms of
the given Shared Contract, Recipient, as an Affiliate of Post or the given
contracting Post Subsidiary, may have the right to purchase, procure, use or
utilize goods and/or services and/or to execute purchase orders or statements of
work (jointly and/or separately from Service Provider) under such Shared
Contract. Service Provider agrees to use commercially reasonable efforts to
facilitate Recipient’s receipt of goods and/or services and/or execution of
purchase orders or statements of work under the Shared Contracts. Service
Provider further agrees to use commercially reasonable efforts to ensure that
Recipient is treated on the same or substantially similar terms as
similarly-situated Affiliates of Post. Service Provider shall notify Recipient
of any material changes to Shared Contracts that could affect Recipient’s
receipt of the Services. All fees, costs and expenses associated with
Recipient’s receipt of any goods and/or services under the Shared Contracts that
are incurred by Service Provider shall be reimbursable out-of-pocket expenses
passed-through to and payable by Recipient pursuant to Section 4.1. Recipient
and each of its Subsidiaries shall comply with each Shared Contract to the
extent that such Shared Contract is applicable to Recipient or such Subsidiary
and, upon Recipient’s request, either a copy of such Shared Contract shall be
made available to Recipient (with any information reasonably considered by
Service Provider to be proprietary or confidential redacted) or a summary of the
substantive purchase or use terms of such Shared Contract that are applicable to
Recipient or its Subsidiary shall be made available to Recipient. Service
Provider and each of its Affiliates shall comply with each Shared Contract to
the extent such Shared Contract is applicable to Service Provider or such
Affiliate.

Section 2.2 Modification of Existing Services. From time to time, Recipient or
Service Provider may desire to implement changes to the Services. Such party
will notify the other party through its Service Manager (as defined below) of
the desired change. The parties will discuss in good faith the nature of the
modification to the Services and any resulting changes in fees, costs,
specifications and scheduling. Changes to Services will only be effective upon
the mutual written agreement of the parties.

 

3



--------------------------------------------------------------------------------

Section 2.3 Additional Services. If Recipient reasonably requests that Service
Provider perform additional services not included within the scope of the
Services specified in this Agreement that are necessary for, with respect to
BellRing LLC, the operation of Recipient’s or one of its Subsidiaries’ business
or, with respect to BellRing Inc., its operation as a public holding company,
then the parties will promptly negotiate in good faith regarding whether such
additional services should be added to this Agreement and any additional charges
that will be paid by Recipient for such additional services. Service Provider
will not be obligated to perform any additional services unless the parties so
agree in writing.

Section 2.4 Subcontractors; Service Providers. The Services may, at Service
Provider’s sole discretion, be provided in whole or in part by Affiliates of
Service Provider or by third party subcontractors or service providers selected
by Service Provider, provided that, Service Provider shall obtain Recipient’s
prior written consent to subcontract any Service in whole to a third party
subcontractor or service provider that is not an Affiliate of the Service
Provider where such Service will be provided by such third party subcontractor
or service provider solely to Recipient (i.e., consent is not required for
Service Provider’s subcontracts where services are performed for Post or its
other Affiliates along with Recipient, but consent is required for any
subcontract to be dedicated to Recipient alone). Service Provider shall retain
responsibility for the provision to Recipient of any Services regardless of
whether such Service is performed by any such Affiliate, third party
subcontractor or third party service provider.

Section 2.5 Personnel. All Service Provider’s (or its Affiliates’, third party
contractors’ or service providers’) personnel providing Services under this
Agreement will be under the direction, control, and supervision of Service
Provider, and Service Provider will have the sole right to exercise all
authority with respect to the employment, termination, assignment and
compensation of Service Provider’s (or such Affiliates’, third party
contractors’ or service providers’) personnel. Service Provider is not obligated
to hire any additional employees or maintain the employment of any specific
employee. All Service Provider’s (or such Affiliates’, third party contractors’
or service providers’) personnel providing Services under this Agreement will be
deemed to be representatives solely of Service Provider (or such Affiliates,
third party contractors or service providers) for purposes of all compensation
and (as applicable) employee benefits and not to be employees or representatives
of Recipient.

Section 2.6 Compliance with Policies; Safety of Personnel. Recipient
acknowledges that Service Provider has instituted and may continue to institute
and revise a variety of policies and procedures related to its operations and
the provision of the Services. Service Provider shall perform all Services in a
manner that is consistent with such policies and procedures of Service Provider
and any reasonable policies and procedures of Recipient, including, in each
case, those relating to anti-trust, health, safety and environmental laws, to
the extent that (i) such policies and procedures of Recipient have been provided
to Service Provider, (ii) such policies and procedures of Recipient do not
conflict with Service Provider’s own policies and procedures and (iii) the
subject Services are not also being jointly performed for Post or one or more of
its Affiliates. Service Provider shall use reasonable efforts to provide
Recipient with advance written notice in the event Service Provider believes any
Service is not consistent with Recipient’s policies or procedures where the same
would have a material adverse effect on the Services to be provided. To the
extent Services are performed onsite at Recipient’s place(s) of business,
Service Provider will be permitted to withdraw any personnel providing Services
at that time if Service Provider has a reasonable opinion that such personnel
face any risk to their personal safety.

Section 2.7 Third Party Costs and Consents. The parties will work together to
obtain any consents required for the provision of the Services for Recipient by
the applicable Service Provider hereunder (the “Required Consents”). Service
Provider shall directly pay any amounts that are required to be paid to any
licensors or third party providers in order to obtain the Required Consents that
are necessary for the provision of the Services to Recipient, including without
limitation, any consent or documentation fees; provided, however, that the costs
associated with the purchase or maintenance of additional licenses or use rights
required for Recipient to use or utilize a given product or service that is
being provided as a Service hereunder will be reimbursable out-of-pocket
expenses paid by Recipient pursuant to Section 4.1(a). For example, if a given
Service involves providing Recipient (for its own use)

 

4



--------------------------------------------------------------------------------

40 licenses of “Software Product X,” the costs associated with purchasing and
maintaining such 40 licenses will be reimbursed by Recipient, but the costs
associated with obtaining the consent from the third party provider of “Software
Product X” necessary for Recipient to use such 40 licenses under Post’s license
agreement with such third party provider (if such consent is required) would be
Service Provider’s responsibility. Notwithstanding anything contained in this
Agreement or the Transaction Agreement, Service Provider shall not be required
to provide any Services to the extent that a Required Consent is needed for such
Services and such Required Consent has not been, or cannot be, obtained despite
Service Provider’s commercially reasonable attempts to do so, or if providing
such Services would otherwise violate the terms of any of Service Provider’s
agreements with its third party providers. Notwithstanding the foregoing, if
Service Provider is not able to obtain any such Required Consent, despite
Service Provider’s commercially reasonable attempts to do so, Service Provider
shall promptly notify Recipient thereof and the parties will work together to
arrange an alternative means of providing such Service or for Recipient to
receive the Service, which may include Recipient obtaining replacement services
directly from a third party provider.

Section 2.8 Services Managers. Service Provider and Recipient shall select one
or more service managers (each a “Service Manager”) to act as its primary
contact person(s) for the provision or receipt, as applicable, of the Services.
Communications relating to the provision of the particular Services shall be
directed to the applicable Service Manager of the other party. A party may
change a Service Manager upon prior written notice to the other party, provided,
however, that, before assigning a new Service Manager, such party will notify
the other of the proposed assignment, introduce the individual to the
appropriate representatives of the other party and provide such party with any
information regarding the individual that may be reasonably requested by the
other party. Service Provider’s Service Manager shall initially be Bryan Schack.
Recipient’s Service Manager shall initially be Paul Rode.

ARTICLE III

PROVISION OF SERVICES

Section 3.1 No Secondment. For the avoidance of doubt, Service Provider is not
under any obligation to second or procure the secondment to Recipient of any
employee or other personnel in connection with the provision of the Services.

Section 3.2 Access to and Use of Facilities. To the extent reasonably required
to perform the Services hereunder, Recipient will provide (or as necessary will
cause its Affiliates to provide) Service Provider with access to and use of such
Recipient’s applicable facilities. Recipient shall provide all information
reasonably required or requested by Service Provider to perform its obligations
under this Agreement. Any visit to any of Recipient’s facilities required in
connection with the Services will be provided at Recipient’s sole risk except
with respect to any violation of Law, negligence or willful misconduct by
Service Provider, its Affiliates or its or their respective Representatives.
Recipient shall be liable for, and shall fully defend, indemnify and hold
Service Provider and its Affiliates harmless from, any and all injuries or death
suffered by any Service Provider personnel arising in connection with any visit
by such personnel to Recipient’s facilities to the extent such injury or death
is caused by Recipient’s violation of Law, negligence or willful misconduct.

Section 3.3 Dispute Resolution. In the event that the parties are unable to
agree upon any matters related to the performance of Services under this
Agreement, the disputed matter will be first referred to the Service Managers
for resolution. If a mutually acceptable agreement is not reached within a
reasonable time, the matter will then be referred to the applicable senior
management at each party hereto for resolution. Thereafter, the parties may seek
the other rights and remedies available to such party. This Section 3.3 in no
way limits, delays or restricts a party’s ability to seek specific performance,
injunctive relief or other equitable relief as provided under Section 12.12.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT FOR SERVICES

Section 4.1 Payment Obligation.

(a) Recipient shall pay Service Provider or, to the extent specified on an
invoice delivered to Recipient pursuant to Section 4.3, an applicable Affiliate
thereof, the undisputed fees described on the applicable Services Schedule for
the Services provided to Recipient by Service Provider plus Recipient shall
reimburse Service Provider for all reasonable, documented, undisputed
out-of-pocket expenses incurred by Service Provider during the rendering of the
applicable Services for Recipient (including third party contractors or
professional fees and any license, service or access fees, including any third
party vendor fees and other third party supply costs). For avoidance of doubt,
the monthly costs/fees set forth on Exhibit A do not include any third party
costs or pass through expenses (whether separately billed to Recipient or
amounts allocated to Recipient out of the overall bill to Service Provider) paid
by Service Provider for goods and services used by Recipient, but Service
Provider has provided in the footnotes to the Services Schedules estimates of
what Service Provider believes, as of the Effective Time, the reimbursable
expenses for certain given Services may be. All such third party costs and pass
through expenses will be reimbursed by Recipient as provided above. For example,
the monthly costs/fees on Exhibit A do not include any license fees paid for any
software licenses or services purchased by Service Provider and used by
Recipient.

(b) Monthly Cost/Fee Adjustments. Beginning on the anniversary of the Effective
Time (starting the next term year), the monthly costs/fees for the given
Services for which there has not been a monthly costs/fees adjustment shall
automatically increase by two and 1⁄2 percent (2.5%) over the monthly costs/fees
charged for such Services during the just completed term year. Such monthly
costs shall continue in effect until the monthly costs/fees are again adjusted
(whether automatically as provided above or upon mutual agreement of the
parties).

Section 4.2 Certain Third Party Costs. Recipient acknowledges and agrees that
the prices charged by third party suppliers for any goods (e.g., software, raw
materials and packaging) and services (e.g., promotions) procured from third
party service providers which Service Provider is procuring on Recipient’s
behalf as part of the Services provided hereunder may be subject to fluctuation
and, as such, Service Provider cannot guarantee that it will be able to maintain
certain pricing levels for any such goods or services. Recipient shall reimburse
Service Provider for the applicable amounts charged by such third parties to
Service Provider to purchase such goods and services, regardless of any such
fluctuation in price.

Section 4.3 Invoices; Payment Due Date. Unless otherwise agreed to by Service
Provider and Recipient in accordance with past practice, Service Provider or an
applicable Affiliate thereof shall provide Recipient with a monthly invoice
reflecting in reasonable detail (a) the Services provided during the preceding
month, (b) monthly costs/fees owed for such Services and (c) all reasonable
out-of-pocket expenses incurred by Service Provider or its Affiliates. All
amounts shall be due and payable within thirty (30) days of the date the invoice
is received. In the event Recipient disputes the amounts reflected on an
invoice, Recipient shall deliver a written statement to Service Provider or such
Affiliate within ten (10) days following receipt of Service Provider’s or such
Affiliate’s invoice listing all disputed items and providing a reasonably
detailed description of each disputed item. Amounts not so disputed shall be
deemed accepted and shall be paid, notwithstanding disputes on other items.

Section 4.4 Interest on Late Payment. Any amounts owed by Recipient under this
Agreement that are not paid when due shall bear interest, from the time the
payment was due until the time paid, at a rate per annum compounded annually,
equal to the lesser of one and a half percent (1.5%) per month or the highest
rate allowed by Applicable Law.

 

6



--------------------------------------------------------------------------------

Section 4.5 Taxes. The fees under this Agreement exclude all applicable excise,
sales, use, value added, goods and services or similar tax imposed by any
federal, state, provincial, local or foreign taxing authority (“Sales Tax” or
“Sales Taxes”), and Recipient will be responsible for payment of all such Sales
Taxes for which Recipient bears primary liability under applicable law and any
related penalties and interest arising from the payment of fees and expenses to
Service Provider or its Affiliates. Recipient shall be entitled to withhold from
any payment hereunder all taxes as are required to be withheld under Applicable
Law. Service Provider and Recipient shall reasonably cooperate to minimize any
applicable withholding taxes. For the avoidance of doubt, all taxes levied on
Services Provider’s income or gross receipts or any franchise taxes of Service
Provider shall be Service Provider’s responsibility.

Section 4.6 Expenses. Except as otherwise specified in this Agreement (including
Section 4.1), each party hereto shall pay its own legal, accounting,
out-of-pocket and other expenses incident to this Agreement and to any action
taken by such party in carrying this Agreement into effect.

ARTICLE V

SERVICE STANDARDS

Section 5.1 Standard of Service. Service Provider warrants that the Services
will be provided in a workmanlike and professional manner by personnel of
Service Provider or its Affiliates having a level of skill in the area
commensurate with the requirements of the scope of Services to be performed as
described in the Service Schedules.

Section 5.2 Remediation. Recipient agrees that the remedies available to it in
the event of a failure of Service Provider to provide the Services in accordance
with the applicable Services Schedule in breach of the warranty set forth in
Section 5.1 should be limited to Service Provider using commercially reasonable
efforts to correct the problems that resulted in such failure, and therefore no
service credits, rebates or refunds will be awarded for a failure to provide the
Services. In recognition of this, except with respect to Service Provider’s
indemnification obligations in Section 8.2, Recipient’s sole and exclusive
remedy, and Service Provider’s sole and exclusive obligation, for any breach of
the warranty set forth in Section 5.1 shall be the remediation activities set
forth in this Section 5.2. In the event Service Provider does not provide a
Service as specified in the applicable Services Schedule, then Service Provider
agrees that it will use its commercially reasonable efforts to re-perform the
applicable Service as soon as reasonably practicable thereafter.

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Definition. “Confidential Information” means, with regard to any
party hereto disclosing such information (the “Disclosing Party”), the terms of
this Agreement and any technical or non-technical confidential or proprietary
information disclosed or otherwise made available in any manner by the
Disclosing Party to the other party to this Agreement (the “Receiving Party”),
or to which the Receiving Party may gain access because of this Agreement,
whether disclosed orally, electronically, visually or in writing. “Confidential
Information” shall not include information (a) which is or becomes generally
known or available by publication without violation of this Agreement; (b) which
was known by the Receiving Party before receipt from the Disclosing Party as
shown by the Receiving Party’s written records; (c) which is independently
developed by the Receiving Party without use of or access to the Disclosing
Party’s Confidential Information as shown by the Receiving Party’s written
records; or (d) which is lawfully obtained from a third party that has the right
to make such disclosure as shown by the Receiving Party’s written records.

 

7



--------------------------------------------------------------------------------

Section 6.2 Obligations. The Receiving Party agrees that, except as otherwise
required by Applicable Law or order, it will (a) not use, reproduce, or exploit
the Confidential Information of the Disclosing Party for any purpose other than
performing or receiving Services as specified in this Agreement; and (b) hold
all Confidential Information of the Disclosing Party in strict confidence and
will not disclose or otherwise make available such Confidential Information to
any third party other than its Representatives, third party contractors,
advisors, Affiliates, actual or potential investors or financing sources and
their advisors and Representatives, and the employees of the Receiving Party or
its Representatives, third party contractors, advisors and Affiliates (i) who
have a need to know such information for purposes of fulfilling the Receiving
Party’s obligations, utilizing or enforcing the Receiving Party’s rights, or
utilizing the Services provided, under this Agreement and (ii) who are bound by
confidentiality obligations at least as stringent as those contained in this
Agreement.

Section 6.3 Compelled Disclosure. In the event that the Receiving Party is
required by Law or court decision, order or judgment to disclose any
Confidential Information, the Receiving Party shall (a) to the extent permitted,
notify the Disclosing Party in writing as soon as reasonably practicable;
(b) reasonably cooperate with the Disclosing Party to preserve the
confidentiality of such Confidential Information consistent with Law and (c) use
its reasonable efforts to limit any such disclosure to the minimum disclosure
necessary to comply with such Law or court decision, order, or judgment.

Section 6.4 Termination. Upon termination of this Agreement in accordance with
Article XI, the Receiving Party shall destroy all documents and materials in
tangible form, and delete all data in electronic form, containing any
Confidential Information of the Disclosing Party. Notwithstanding the foregoing,
the parties hereto acknowledge that certain systems that may be utilized by a
Receiving Party do not easily permit the true purging or deletion of data (e.g.,
email backup systems). In such cases, the Receiving Party shall be permitted to
retain such data so long as such data is not readily available to end users and
otherwise remains subject to the confidentiality provisions of Section 6.1 and
Section 6.2. In addition, the Receiving Party shall be permitted to retain such
copies of Confidential Information as required by Applicable Law or legitimate
record retention policies, so long as such Confidential Information is not
readily accessible and otherwise remains subject to the confidentiality
provisions of Section 6.1 and Section 6.2.

Section 6.5 Data Security.

(a) The systems and security tools and processes utilized by Service Provider to
perform the Services and to which Recipient is given access are either jointly
operated and/or used systems (shared systems) or mutually dependent systems, and
so both parties have joint obligations to protect the systems, environments and
data used or utilized by the parties. Generally speaking, the data security
duties are divided as follows:

(i) identification of security threats and vulnerabilities—Service Provider
provides the security guidelines, policies, tool standards and timelines for
security reviews (such as third party penetration testing and security
assessments) and Recipient is responsible for timely and full participation in
such identification efforts, with prompt response and commercially reasonable
attempted remediation of any threat or issue found and for security (e.g.,
phishing) awareness and actions of users;

(ii) protection against threats or issues – Service Provider is responsible for
protection of the shared services (services shared by Post, Recipient and other
Affiliates) but Recipient is responsible for the host (e.g., PCs, laptops,
servers, handhelds, and other end user devices), network and other protection of
systems or services used or utilized by Recipient. Recipient’s protection
responsibilities also include reasonable adherence to all security policies,
guidelines, standards and processes, protection of devices connected to and
accessing shared services and reasonably complete implementation and use of
protection mechanisms involved in access/use of shared services under this
Agreement, including multi-factor authentication and testing of user password
strength;

 

8



--------------------------------------------------------------------------------

(iii) detection of threats or issues – Recipient is responsible for implementing
at least the tools generally recommended by Service Provider to its Affiliates
as necessary to detect the threats or issues within the systems and Service
Provider is responsible for assisting in monitoring and notifying Recipient of
issues detected; and

(iv) response to and recovery after, an incident or vulnerability has been
detected or issues have arisen—Service Provider coordinates joint response and
recovery with regard to shared systems and Recipient is responsible for the
response and recovery for all other systems used or utilized by Recipient.

For avoidance of doubt and notwithstanding anything herein to the contrary,
Recipient is exclusively responsible for the protection, privacy and security
within the manufacturing facilities and the plant technical environments (e.g.
industrial control systems and related network security). Thus, the parties
agree to cooperate in matters related to data protection and security. As part
of such cooperation, Service Provider will develop and maintain certain
enterprise-wide policies, processes, guidelines and architecture for data
protection and security, Service Provider will develop and institute projects to
accomplish the forgoing and all parties shall implement and maintain
commercially reasonable technical and organizational measures to protect against
any loss, destruction and damage and unauthorized access, use, modification,
disclosure and other misuse, of (A) data or information of Recipient that is
collected, processed, generated, calculated, derived, stored by or transmitted
to Service Provider, any of its Affiliates or any other Person on its or their
behalf in connection with the Services (such data and information, “Recipient
Data”) and (B) any data or information of Service Provider used, utilized or
disclosed to Recipient in connection with the Services (“Service Provider
Data”). Furthermore, Recipient shall use commercially reasonable efforts to
(X) timely comply with, implement and participate in such policies, procedures
and projects and all changes thereto throughout the term of this Agreement,
(Y) timely deploy, implement and participate in the security assessments,
penetration testing, security vulnerability and issue detection efforts and
deployment of additional security tools as directed by Service Provider and
(Z) promptly respond to and make a commercially reasonable attempt to remediate
all threats, vulnerabilities, issues or harm found. It is understood that
Service Provider’s ability to protect and/or secure the systems, environments
and data is only as good, effective and efficient as the level of
sophistication, implementation and maintenance of Recipient’s own protection and
security efforts. Service Provider is not responsible for any harm or damage
resulting from Recipient failing to implement and maintain the policies,
processes, guidelines and architecture provided by Service Provider, from
Recipient failing to adequately protect and secure its own systems or facilities
or from Recipient failing to perform its own data security duties in a timely
and adequate manner.

(b) Promptly upon discovery of (i) an actual or suspected breach of the privacy
or security of any Recipient Data or any Service Provider Data or (ii) any
violation of any privacy or data security Laws with respect to Recipient Data or
Service Provider Data, the discovering party shall use commercially reasonable
efforts to provide notice to the other parties explaining the nature and scope
of the incident and reasonably cooperate with the other parties in any
investigation and remediation that the parties mutually agree are reasonably
necessary (including any forensic investigation).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Section 7.1 Mutual Representations. Each party represents and warrants to the
other parties that it has the requisite corporate or other organizational power
and authority to enter into and perform its obligations under this Agreement and
has taken all corporate or other organizational action necessary to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform its obligations hereunder.

 

9



--------------------------------------------------------------------------------

Section 7.2 Disclaimer. Except as expressly set forth in this Agreement, no
party makes any representation or warranty to the other parties, express or
implied, with respect to the provision or receipt of the Services and all
information or other deliverables provided by any party pursuant to this
Agreement, including any representation or warranty as to merchantability,
fitness for a particular purpose or future results. Each party hereby
acknowledges that, other than as expressly provided in this Agreement, the
Services and all information or deliverables provided hereunder are being
provided “AS IS WHERE IS,” and each party has relied on its own examination and
investigation in electing to enter into, and consummate the transactions under,
this Agreement.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Recipient Indemnity. Recipient shall indemnify, defend and hold
Service Provider, Service Provider’s Affiliates and their respective
Representatives harmless from and against any and all Losses resulting from any
third party claims, actions, suits or proceedings or from any action, decision,
order or judgment by any Governmental Authority (“Claims”) to the extent such
Losses are caused by Recipient’s violation of Law, fraud, willful misconduct or
gross negligence in connection with performing its duties, responsibilities and
obligations under this Agreement or breach of Article VI, provided that
(a) Service Provider notifies Recipient promptly in writing of the Claim once
Service Provider becomes aware of such Claim; (b) Recipient has sole control of
the defense and all related settlement negotiations, except that Service
Provider must provide prior written consent to any settlement that does not
expressly and unconditionally release Service Provider from all Liabilities with
respect to such Claim without prejudice or that would be adverse to Service
Provider, which consent will not be unreasonably withheld; and (c) Service
Provider provides Recipient with all reasonably necessary assistance,
information and authority, at Recipient’s reasonable expense, to perform these
duties.

Section 8.2 Service Provider Indemnity. Service Provider shall indemnify, defend
and hold Recipient, Recipient’s Affiliates and their respective Representatives
harmless from and against any and all Losses resulting from any Claims to the
extent such Losses are caused by Service Provider’s violation of Law, fraud,
willful misconduct or gross negligence in connection with performing its duties,
responsibilities and obligations under this Agreement or breach of Article VI,
provided that (a) Recipient notifies Service Provider promptly in writing of the
Claim; (b) Service Provider has sole control of the defense and all related
settlement negotiations, except that Recipient must provide prior written
consent to any settlement that does not expressly and unconditionally release
Recipient from all Liabilities with respect to such Claim without prejudice or
that would be adverse to Recipient, which consent will not be unreasonably
withheld; and (c) Recipient provides Service Provider with all reasonably
necessary assistance, information and authority, at Service Provider’s
reasonable expense, to perform these duties.

ARTICLE IX

LIMITATION OF LIABILITY

Section 9.1 Limitations on Claims. No party shall have any liability to another
party under this Agreement unless a claim is made in writing by the first party
within sixty (60) days after the circumstances giving rise to the claim first
become known to the first party, or could, with reasonable diligence, have
become known to the first party.

Section 9.2 Limitation of Liability. Except as set forth in Section 9.3, (i) in
no event shall a party have any liability to another party for any punitive
damages, lost profits, diminution of value, consequential damages, special
damages, incidental damages, indirect damages, exemplary damages or other
similar unforeseen damages, (ii) in no event shall any multiples or similar
valuation methodology (whether based on “multiple of profits,” “multiple of
earnings,” “multiple of cash flows” or similar terms) be used in calculating the
amount of any liability and (iii) to the maximum extent permitted by Applicable

 

10



--------------------------------------------------------------------------------

Law, each party’s (which, for the purposes of this Section 9.2, a “party”
includes the party and all of the Affiliates of such party and all of its
respective Representatives) aggregate liability to another party in connection
with a particular Service under this Agreement shall not exceed the greater of
(A) the amounts expected to be paid by Recipient to Service Provider for such
Service in the twelve (12) month period following the Effective Time; and
(B) amounts paid to such Service Provider under this Agreement for such Service
in the twelve (12) month period immediately preceding the event giving rise to
the given claim.

Section 9.3 Exceptions. Notwithstanding anything herein to the contrary, the
parties hereby acknowledge and agree that none of the limitations, waivers or
restrictions on Losses, Liabilities, damages or claims set forth in Section 9.1
or Section 9.2 shall apply to or any way affect a party’s Liability for, or a
party’s ability to recover for, (i) a material breach of this Agreement arising
from any breach of a Shared Contract or (ii) any breach of Article VI.

Section 9.4 Acknowledgement of Limitations. Each party agrees that in the
absence of limitations of liability and claims and waivers of damages set forth
in this Article IX, the economic and other terms of this Agreement would be
substantially different.

ARTICLE X

INTELLECTUAL PROPERTY

Section 10.1 Intellectual Property. To the extent Service Provider uses any
know-how, processes, technology, trade secrets or other Intellectual Property
Rights owned by or licensed to Service Provider or any of its Affiliates
(“Service Provider IP”) in providing the Services, Service Provider IP and any
derivative works of, or modifications or improvements to, Service Provider IP
conceived or created by Service Provider or its Affiliates (“Improvements”)
shall, as between the parties, remain the sole property of Service Provider.
Recipient shall and hereby does assign to Service Provider, and agrees to assign
automatically in the future upon first recordation in a tangible medium or first
reduction to practice, all of Recipient’s right, title and interest in and to
all Improvements, if any. Service Provider hereby, on behalf of itself and its
Affiliates, grants to Recipient and its Affiliates a worldwide, nonexclusive,
nontransferable and royalty-free right and license, during the term of the
applicable Service, to use, reproduce, distribute and display, as applicable,
all Service Provider IP and Improvements to the extent necessary to enable
Recipient and its Affiliates to receive, use and utilize the Services only. All
rights not expressly granted herein are reserved.

ARTICLE XI

TERM, TERMINATION

Section 11.1 Term of Agreement; Early Termination of Services. This Agreement
shall continue for so long as Services are provided to Recipient unless sooner
terminated by the parties as set forth in this Article XI. Recipient may elect
to terminate Service Provider’s provision of all or any portion of the Services
(or any Service)1 by providing Service Provider written notice of such election
at least sixty (60) days in advance of the effective date of termination of any
such Service (unless Service Provider agrees to shorten or waive such notice
period in writing). If Service Provider discontinues providing a given Service
for its own operations, Service Provider may, upon at least sixty (60) days’
notice to Recipient, terminate providing such Service hereunder (e.g., if
Service Provider is no longer providing online training services for its own
employees, Service Provider may, upon sixty (60) days’ notice, terminate any
online training services that are Services hereunder). In addition to other
termination rights, this Agreement will automatically terminate when all
Services have been terminated hereunder.

 

1 

Certain Services are inter-related and thus would need to be terminated as a
whole. For the purposes of Section 11.1, each row in the Service Schedules is
considered a single Service. When terminating a given Service, Recipient must
terminate all of the services in that given row at the same time.

 

11



--------------------------------------------------------------------------------

Section 11.2 Termination upon Breach. In the event of a material breach of this
Agreement by a party (the “Breaching Party”), the party claiming the breach (the
“Claiming Party”) shall give written notice of such breach to the Breaching
Party, which shall have sixty (60) calendar days to cure such breach or, if such
breach is capable of cure within a commercially reasonable period of time but
cannot reasonably be expected to be cured within sixty (60) calendar days, the
Breaching Party shall have sixty (60) calendar days to undertake all available
and appropriate action to begin the cure of the breach and shall proceed as
promptly as practicable thereafter to effect the cure. In the event of such
cure, the notice of breach shall be rescinded. If, however, the breach is not
cured as set forth herein, the Claiming Party may then pursue any and all
remedies available to it under this Agreement based on such uncured breach,
including the right to terminate this Agreement effective on a date of
termination prior to the end of the term of this Agreement established by the
Claiming Party. Notwithstanding the foregoing provisions of this Section 11.2,
Service Provider shall have the right to terminate this Agreement immediately if
Recipient fails to make any payment due to Service Provider hereunder within
five (5) Business Days after receipt of written notice of such failure, unless
the amount in issue is subject to a bona fide dispute between the parties. For
the avoidance of doubt, if the amount of any such payment is subject to a bona
fide dispute, Recipient shall continue to make all other payments hereunder that
are not subject to such dispute in accordance with the terms of this Agreement.

Section 11.3 Termination upon Mutual Agreement. This Agreement may be terminated
at any time upon mutual agreement of the parties.

Section 11.4 Termination upon Bankruptcy. Service Provider and Recipient may
terminate this Agreement immediately upon the filing by any court of competent
jurisdiction (a) of a decision, order or judgment adjudicating the other
bankrupt; (b) appointing a trustee or receiver of a substantial part of the
property of the other or (c) approving a petition for, or effecting an
arrangement in, bankruptcy or any other judicial modification or alteration of
the rights of creditors of the other, which remain undismissed or unstayed after
sixty (60) days.

Section 11.5 Termination upon Recipient Change of Control Transaction. Upon the
occurrence of a Recipient Change of Control of BellRing Inc. or any other
Recipient(s), Service Provider shall have the right, upon delivery of written
notice to BellRing Inc. or the particular Recipient(s), as the case may be, to
terminate this Agreement and/or the Services provided hereunder, in whole or in
part as to the particular Recipient(s) suffering the Recipient Change of
Control, as determined by Service Provider. Notwithstanding the foregoing, if a
Recipient sells a business line or operating division, then Service Provider
shall have the right, upon delivery of written notice to such Recipient, to
terminate the Services provided hereunder to such business line or operating
division, in whole or in part, as determined by Service Provider. In addition,
upon the occurrence of a Canadian Change of Control, Service Provider shall have
the right, upon delivery of written notice to BellRing Inc. or the particular
Recipient(s), as the case may be, to terminate the Canadian Services (as defined
in the Services Schedule), in whole or in part, as determined by Service
Provider. As used in this Section 11.5, a “Canadian Change of Control” shall
have occurred in the event any transaction or series of transactions (however
structured or evidenced) is/are consummated which (a) result in Post or one of
its wholly-owned subsidiaries no longer controlling more than 50% of the
combined voting power of the capital stock of Post Foods Canada Inc. entitled to
vote generally in the election of directors of Post Foods Canada Inc. or any
successor thereto or (b) involve the sale, assignment, conveyance, transfer,
lease or other disposition of all or substantially all of the assets of Post
Foods Canada Inc. Notwithstanding the foregoing, if, at the time of a Canadian
Change of Control, Post or one of its wholly-owned subsidiaries has an
additional wholly-owned

 

12



--------------------------------------------------------------------------------

Canadian subsidiary that employs at least ten (10) employees in Ontario, a
Canadian Change in Control shall not cause Service Provider to terminate the
Canadian Services that are specified as dedicated or additional sales support in
the Services Schedule, although such Canadian Services may cease for up to sixty
(60) days (and Service Provider shall not be deemed to have breached this
Agreement on account of that cessation of Canadian Services) while such Canadian
Services are transitioned.

Section 11.6 Termination upon Post Change of Control Transaction. Upon the
occurrence of a Post Change of Control, Post, or its successor in interest,
shall have the right to terminate this Agreement and the Services provided
hereunder upon delivery of written notice to BellRing Inc. and BellRing LLC.

Section 11.7 Effect of Termination. Upon termination of this Agreement,
Recipient shall pay all amounts outstanding for Services that have been provided
by Service Provider as of the effective date of termination. Upon the
termination of any Service or this Agreement, Service Provider and Recipient
shall cooperate in good faith to effect an orderly transition of the applicable
Service(s) to Recipient or its designee and Service Provider and Recipient shall
negotiate in good faith with regard to a plan and agreement for (i) the
transition and migration of the given Services from Service Provider’s systems,
facilities or hosting environments to the systems, facilities and hosting
environments of Recipient (or its designee), as applicable, (ii) any Services
that will be performed by Service Provider with regard thereto and (iii) the
fees and costs that will be paid and/or reimbursed by Recipient for such
Services.

Section 11.8 Survival. Section 2.7, Section 2.8, Section 3.2 and Section 3.3 and
Article I, Article IV, Article VI, Article VII, Article VIII, Article IX,
Article X, this Article XI and Article XII shall survive any termination or
expiration of this Agreement.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Force Majeure. Service Provider shall not be liable for any failure
of performance attributable to acts or events (including acts of God, war,
terrorist activities, conditions or events of nature, industry wide supply
shortages, civil disturbances, work stoppage, power failures, failure of
telephone lines and equipment, fire and earthquake or any Law or decision, order
or judgment of any Governmental Authority) beyond its reasonable control which
impair or prevent in whole or in part performance by Service Provider hereunder.
In the event that Service Provider is unable to perform its duties and
obligations hereunder as a result of an event of force majeure, as described in
the first sentence of this Section 12.1, Service Provider shall, as promptly as
reasonably practicable, give notice of the occurrence of such event to Recipient
and shall use its commercially reasonable efforts to resume the Services at the
earliest reasonably practicable date. Service Provider shall not be liable for
the nonperformance or delay in performance of its obligations under this
Agreement to the extent such failure is due to such a force majeure event,
provided that if Service Provider fails to perform any Service for fifteen
(15) days or more, then Recipient shall have the right to promptly terminate its
receipt of such Service upon notice to Service Provider.

Section 12.2 Relationship of the Parties. This Agreement does not create a
fiduciary relationship, partnership or joint venture between Post, on the one
hand, and BellRing Inc. and BellRing LLC, on the other hand, and does not make
Post, on the one hand, or BellRing Inc. and BellRing LLC, on the other hand, the
agent of the other for any purpose whatsoever. All Services provided by Service
Provider hereunder are provided by Service Provider as an independent
contractor. This Agreement does not give any party the authority to commit the
other parties to any binding obligation or to execute, on behalf of the other
parties, any agreement, lease or other document creating legal obligations on
the part of the other parties, and no party shall represent to any third party
that it has such authority.

 

13



--------------------------------------------------------------------------------

Section 12.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State.

Section 12.4 Actions and Proceedings. Each of the parties irrevocably agrees
that any legal action or proceeding brought by any party with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by another party or its successors or
assigns, shall be brought and determined exclusively in the Delaware Chancery
Court or, if such court shall not have jurisdiction, any federal court located
in the State of Delaware or other Delaware state court. Each of the parties
hereby irrevocably submits with regard to any such action or proceeding for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereby irrevocably waives, and agrees not to assert as a defense, counterclaim
or otherwise, in any action or proceeding brought by any party with respect to
this Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with this Section 12.4, (b) any claim that it or its
property is exempt or immune from the jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) waives, to the fullest extent
permitted by Law, any claim that (i) such suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts. Each of the parties irrevocably agrees
that, subject to any available appeal rights, any decision, order or judgment
issued by such above named courts shall be binding and enforceable, and
irrevocably agrees to abide by any such decision, order or judgment. Each of the
parties hereto agrees that service of process upon such party in any such action
or proceeding shall be effective if such process is given as a notice in
accordance with Section 12.6.

Section 12.5 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT, THE PARTIES’ RELATIONSHIP
HEREUNDER OR SERVICES PROVIDED UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PARTIES’
RELATIONSHIP HEREUNDER OR SERVICES PROVIDED UNDER THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANOTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE
THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH ABOVE.

Section 12.6 Notices. All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when received if personally delivered;
when transmitted if transmitted by electronic or digital transmission method;
the day after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service (e.g., Federal Express); and upon receipt,
if sent by certified or registered mail, return receipt requested. In each case,
notice will be sent to:

 

14



--------------------------------------------------------------------------------

If to Post:

Post Holdings, Inc.

2503 S. Hanley Road

St. Louis, MO 63144

Attention: General Counsel

E-mail:

If to BellRing Inc. or BellRing LLC:

BellRing Brands, LLC

2503 S. Hanley Rd.

St. Louis, MO 63144

Attention: General Counsel

E-mail:

or to such other address(es) as shall be furnished in writing by any such party
to the other party in accordance with the provisions of this Section 12.6.

Section 12.7 Successors and Assigns; Benefit.

(a) No assignment of this Agreement or of any rights or obligations hereunder
may be made by any party hereto without the prior written consent of the other
parties hereto and any attempted assignment without the required consent shall
be void; provided, however, that any party may assign, in whole or in part, this
Agreement and its rights and obligations hereunder without notice or the prior
written consent of the other party to any Affiliate of such party provided the
assigning party shall remain liable hereunder following any such assignment.

(b) This Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein express or implied shall give or be
construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder. Nothing herein shall
or shall be deemed to amend any benefit plan of any the parties hereto.

Section 12.8 Entire Agreement; Amendments; Waiver.

(a) This Agreement, the Exhibits to this Agreement and the Transaction Agreement
contain the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and, except to the extent specifically set
forth herein, supersede all prior agreements and understandings relating to such
subject matter. In the event of any conflict between this Agreement and the
Exhibits to this Agreement, this Agreement shall control.

(b) No amendment, supplement, modification or cancellation of this Agreement
shall be effective unless it shall be in writing and signed by each party
hereto. Except as otherwise provided in this Agreement, any failure of any of
the parties to comply with any obligation, covenant, agreement or condition
herein may be waived by the party entitled to the benefits thereof only by a
written instrument signed by such party, granting such waiver, but such waiver
or failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

 

15



--------------------------------------------------------------------------------

(c) During the term of this Agreement, there may be a Change in Circumstance (as
defined below) that may require Service Provider, in its discretion, to modify,
amend or change the Services provided hereunder. Notwithstanding anything to the
contrary in this Agreement, in the event of a Change in Circumstance during the
term of this Agreement, without the consent of Recipient, Service Provider may
amend the given Services Schedule of this Agreement upon written notice to
Recipient to the extent necessary to comply with such Change in Circumstance.
Without limiting the foregoing, if the Change in Circumstance results in
additional costs to Service Provider for providing the Services hereunder, then
Service Provider may increase the fees and costs set forth on the applicable
Services Schedule in amounts as will compensate Service Provider for such
additional costs; provided, however, that such additional costs are borne on a
pro rata basis by each of Recipient and Service Provider and its Affiliates
receiving or utilizing such services, as applicable, to the extent such Change
in Circumstance affects the provision of such services by Service Provider to
itself or to such Affiliates, including Recipient. Any amendment made in
accordance with this Section 12.8(c) shall be effective as of the date specified
in the notice of such amendment. “Change in Circumstance” shall mean any change
in any Law, whether by adoption of a new Law, the amendment, modification,
expiration or repeal of an existing Law or the reversal of a Law by a
Governmental Authority.

Section 12.9 Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, then to the maximum extent permitted by Law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

Section 12.10 Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may be executed and delivered by electronic mail, and an electronic copy of this
Agreement or of a signature of a party shall be effective as an original.

Section 12.11 Other Agreements. This Agreement is not intended to amend or
modify, and should not be interpreted to amend or modify in any respect, the
rights and obligations of the parties under the Transaction Agreement or any of
the Ancillary Agreements.

Section 12.12 Specific Performance. The parties hereto agree that irreparable
damage could occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled, without
posting a bond or similar indemnity, to an injunction or injunctions to prevent
breaches of this Agreement or to specific enforcement of the performance of the
terms and provisions hereof.

Section 12.13 No Right of Setoff. Each of the parties hereto hereby acknowledges
that it shall have no right under this Agreement to offset any amounts owed (or
to become due and owing) to the other party(ies) under this Agreement against
any other amount owed (or to become due and owing) to it by the other
party(ies).

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

POST: Post Holdings, Inc. By:  

/s/ Diedre J. Gray

 

Name: Diedre J. Gray

 

Title:   Executive Vice President, General Counsel and Chief Administrative
Officer, Secretary

BELLRING INC.: BellRing Brands, Inc. By:  

/s/ Darcy Horn Davenport

 

Name: Darcy Horn Davenport

 

Title:   President and Chief Executive Officer

BELLRING LLC: BellRing Brands, LLC By:  

/s/ Darcy Horn Davenport

 

Name: Darcy Horn Davenport

 

Title:   President and Chief Executive Officer

[SIGNATURE PAGE TO MASTER SERVICES AGREEMENT]